Citation Nr: 0914899	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the chronic residuals 
of a left knee meniscal tear and cruciate ligament repair, to 
include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1983 to 
January 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

In May 2007, the Board remanded the issue on appeal for 
further development.  Unfortunately, this appeal once again 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To comply with the May 2007 Remand 
directives 

In May 2007, the Board remanded the issue on appeal to 
provide the Veteran with the current provisions of 38 C.F.R. 
§ 3.310 and Dingess/Hartman v. Nicholson notice information; 
to obtain treatment records from P.A.F.P.H. and VA; and to 
obtain a VA examination that addresses whether the Veteran's 
current left knee disability is related to service or to his 
service-connected right knee.  In June 2007 and April 2008, 
VA sent the Veteran letters that contained information 
pertaining to effective dates and disability ratings and 
asked the Veteran to submit releases in order for VA to 
obtain additional private treatment records.  VA treatment 
records were also associated with the claims file.  

However, the most current provisions of 38 C.F.R. § 3.310 
were not in the October 2008 supplemental statement of the 
case (SSOC) as requested in the May 2007 Board remand.  The 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, although the April 2008 VA examiner opined that 
the Veteran's left knee disability was not related to his 
pre-service left knee conditions or service-connected right 
knee disability, he did not opine as to the likelihood that 
it is the result of a disease or injury in service.  In 
particular, although the examiner specifically referenced the 
pre-service findings pertaining to the left knee as well as 
the post service findings, he did not mention the in-service 
findings of chondromalacia patella and left medial collateral 
ligament strain in August 1984.  Further, the examiner 
concluded that any opinion concerning whether the Veteran's 
service-connected right knee aggravated the left knee beyond 
the natural progression must be considered speculative.  On 
remand, the examiner should attempt to render an opinion 
without resorting to speculation.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the current 
provisions of 38 C.F.R. § 3.310(b).

2.  Please return the April 2008 VA 
examination with September 2008 addendum 
to the examiner and ask him to state a 
medical opinion--based on review of all 
pertinent evidence of record including the 
pre-service medical records, service 
treatment records, VA examinations, and 
private and VA treatment reports--as to 
the likelihood (likely, unlikely, at least 
as likely as not) that the Veteran's 
current left knee disability is the result 
of a disease or injury in service 
(November 1983 to January 1987 to include 
his diagnoses of chondromalacia patella 
and left medial collateral ligament strain 
in August 1984) as opposed to its being 
due to some other factor or factors.  

The examiner should also state a 
medical opinion as to whether it is at 
least as likely as not that the 
Veteran's left knee disability is 
either caused by or permanently 
aggravated by his service-connected 
right knee disability without resorting 
to speculation. 

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

The examiner in the April 2008 report 
stated that "no definite opinion could be 
made".  However, the examiner should note 
that a "definite" opinion is not 
necessary.  The opinion that is sought is 
one which addresses the "likelihood" of 
a relationship between two conditions or 
between an injury and a current condition 
or disability.  Thus, the opinion should 
address the "likelihood" or 
"probability" of such relationship by 
using terms such as "likely"; 
"unlikely"; or "as likely as not".  
With regard to the latter, the opinion 
might state that the condition is "as 
likely related to or caused by X as it is 
related to or caused by Y" or "as likely 
related to or caused by X as it is NOT 
related to or caused by X."

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter of 
law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development requested has 
been completed, the RO should readjudicate 
the issue on appeal, including 
consideration on a secondary basis.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case that contains the provisions of 
38 C.F.R. § 3.310(b) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


